AlleN, J.,
concurring. A bill of lading is “a written acknowledgment by the common carrier of the receipt of certain goods and an agreement, for a consideration, to transport and to deliver the same at a specified place to a person named or to his order.” Elliott on R. R., Yol. IY, sec. 1415.
It is then both a receipt and a contract, and there are but two stipulations in the contract: 1. To transport. 2. To deliver.
*163If, therefore, the shipper must rely upon the written contract and can only sue for breach of its obligations, he is without remedy if his goods are injured, or if he suffers loss by delay, if they are finally transported and delivered.
The law, however, recognizes that railroad property is in some measure devoted to a public use, and is, therefore, subject to public regulation. As was said by Rodman, J., in Branch v. R. R., 77 N. C., 349: “They are granted great privileges in consideration of the performance of certain duties to the public. They enjoy a virtual monopoly of the carriage of freights within a certain distance. There could not be a clearer case of private property devoted, for a valuable consideration, to a public use, and consequently subject to public regulation.”
“He (the common carrier) exercises a public employment, and has duties to the public to perform.” York Co. v. R. R., 70 U. S., 112.
“Property does become clothed with a public interest when used in a manner to make it of public consequence and affect the public at large. When, therefore, one devotes his property to a use in which the public has an interest, he, in effect, grants to the public an interest in that use, and must submit to be controlled by the public for the common good, to the extent of the interest he has thus created.” Munn v. Illinois, 94 U. S.
“Railroads are common carriers and owe duties to the public.” Joy v. R. R., 138 U. S., 51.
These duties to the public are sometimes enforced by statute and sometimes by the principles of the common law, and they are independent of contract.
“The duties of the common carrier as such do not rest upon contracts, but are imposed by law.” Elliott on R. R., Vol. IV, sec. 1454.
“The liability oi a common carrier does not rest in his contract, but is a liability imposed by law. It exists independently of contract, having its foundation in the policy of the law, and it is upon this legal obligation that he is charged as carrier for the loss of property,-intrusted to him.” Merritt v. Earle, 29 N. Y., 122.
*164What then are the duties imposed by law on a common carrier, wbo bas received freight for transportation?
There are two: (1) To carry safely. (2) To deliver within a reasonable time.
The extent of the liability as to the first duty is clearly stated by Justice Brown in Hollingsworth v. Skelding, Receiver, 142 N. C., 247. He quotes the following extract from the opinion of Chief Justice Faircloth, in Daniel v. R. R., 117 N. C., 602: “Carriers of passengers are insurers as to their passengers, subject 1° a few reasonable exceptions. They are held to exercise the greatest practicable care, the highest degree of prudence, and the utmost human skill and foresight which has been demonstrated by experience to be practicable. They are so held upon the ground of public policy, reason and safety to their patrons. The exceptions are the act of God and the public enemy. If these be the proximate cause, and without any neglect on the part of the carrier, the carrier is not liable. He is against all perils bound to do his utmost to protect and prevent injury to his passengers,” and after holding that this is erroneous as applied to passengers, he says: “The rule laid down by the late Chief Justice applies to the transportation of freight and all classes of inanimate objects only.” It should be added that there is no liability on the carrier if the injury is caused by the negligence of the shipper, or is due to the inherent qualities of the articles transported.
The second duty imposed by law is to deliver within a reasonable time, and a failure to do so is negligence. Boner v. Steamboat, 46 N. C., 216. The distinction as to the (degree of liability in the performance of these duties is clearly stated by Pearson, Chief Justice, in Boner v. Steamboat Co., supra. He says: “It is said that the defendants are common carriers, and in regard to them the law makes an exception, and holds them liable as insurers, except against the act of God, and the Ring’s enemies. This is so; and the question is, does.their liability as insurers extend to the time of delivery? or is it confined to the safe delivery of the goods? The case before the Court, when Lord Holt delivered his famous opinion, concerned the safe delivery *165of goods, and nothing was said in regard to the time of' delivery; so that our question was left open. The reason for making an exception in regard to the safe delivery of goods, in the ease of a common carrier is, that it was a matter of public policy, in order to guard against fraud and conspiracy, by which, through ‘covin and collusion’ the carrier might ‘contrive to be robbed and divide the spoils.’ It is evident that the reason for holding the common carrier liable for the safe delivery of goods has no relevancy or bearing upon the question of his liability as to the time of delivery; so there is no rule of policy making an exception in regard to the time of delivery. That falls under the general rule by which, when both parties are benefited, the bailee is liable for ordinary neglect.”
On account of the fact that the goods are in possession of the carrier, and the shipper cannot go with them, and cannot know what the conduct of the carrier is, proof of delay makes out a prima facie case of negligence, and it is incumbent on the carrier to excuse the delay. Parker v. R. R., 133 N. C., 340.
¥e have then in the case of a shipment of freight, a contract between the shipper and the carrier, by which the carrier has agreed to transport and to deliver, and the law has imposed on the carrier the duty to carry safely, and to deliver within a reasonable time, and our next inquiry is, what is the remedy for a breach of the duty imposed by the law? I think the shipper may, at his election, sue in contract or in .tort. He may treat the obligations imposed by law as entering into and becoming a part of the contract of carriage, in which event his action would be for breach of contract, or he may sue for a breach of the public duty, which has caused him special damage, and his action would be in tort. Elliott on E. E., Yol. IY, sec. 1693, says: “Where there is a breach both of contract and of duty imposed by law, as in case of loss or injury by a common carrier, the ifiaintiif may elect to sue either in contract or in tort.”
We are not Avithout authority in our State that an action for a breach of duty imposed by laAv is in tort, and that in many cases, on the same facts, a party may sue in tort or contract.
In Robinson v. Threadgill, 35 N. C., 41, and in Bond v. Hilton, 44 N. C., 308, Nash, Chief Justice, says: “Where the law, *166from a given statement of facts, raises an obligation to do a particular act, and there is a breach of that obligation, and a cohsequential damage, an action on the case founded on the tort is proper,” and in Williamson v. Dickens, 27 N. C., 265, although the plaintiff could have sued in contract, he was allowed to sue in tort, and thereby avoid the defense of a discharge in bankruptcy.
These cases are approved in Solomon v. Bates, 118 N. C., 315.
It appears, therefore, that the property of the common carrier is affected with a public use; that out of this grows the power to regulate the performance of its obligations; that in the exercise of this power the law has imposed the duty when it undertakes to transport freight to carry safely and to deliver within a reasonable time; and that an action to recover damages for a breach of duty imposed by law is in tort.
This duty, as it seems to me, does not arise out of contract, but is imposed because the carrier has devoted its property in part to a public use. If so, I think the rule laid down in the opinion of the court is just, and with the limitations imposed, no hardship can arise from its application.
It requires notice to be given to the carrier, while the goods are in its possession, of the facts out of which the special damages will arise, and gives it a reasonable time after notice within which to deliver, and the carrier is not liable for the special damages unless, after notice and under the conditions then existing, it negligently fails to deliver.
The expressions in different opinions opposed to this view are based upon the case of Hadley v. Baxendale, which has been quoted with approval so often that it approaches rashness to question it.
I may suggest, however, that it is stated in the opinion in that ease that “the only circumstances here communicated by the plaintiff at the time the contract was made were that the article to be carried was the broken shaft of a mill, and that the plaintiffs were the millers of that mill,” while the report of the case, as contained in Eng. Rul. Cases, Yol. Y, p. 503, shows that “the plaintiffs’ servant told the clerk that the mill was stopped and that the shaft must he sent immediately, and in answer to the *167inquiry wben the shaft would be taken, the answer was, that if it was sent up by 12 o'clock any day, it would be delivered at Greenwich the following day. On the following day the shaft was taken to the defendant before noon, and at the same time the defendant’s clerk was told that a special entry, if required, should be made to hasten delivery ”
It was held that the notice was not sufficient to charge the defendant with special damage. I doubt if this ruling would be sustained to-day, and think the evidence indicated that there was a contract to deliver within a particular time. The decision was rendered in 1854, within thirty years after the first steam railway began to operate in England, when railroading was in its infancy, and the facilities for transportation were limited, and while the rule adopted as to damages for breach of contract generally ought to be adhered to, it is doubtful if it was intended to apply to the contracts of common carriers under the conditions existing to-day.
It was then important for the carrier to know, at the time the goods were received, the circumstances requiring diligence, that it might prepare to meet them, while to-day the carrier is required to receive goods tendered for shipment and to be prepared to transport.
The carrier has the goods in its possession; is in the performance of a duty that is continuous until delivery, and has or ought to have the facilities for transporting, and it has the opportunity of avoiding loss by exercising reasonable diligence. It would seem that it ought to be held to this degree of responsibility.